DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2019200079011, filed on 01/03/2019 in China.

Oath/Declaration
The oath/declaration filed on 12/12/2019 is acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al., [US 2013/0203469] in view of Yang [US 2017/0357287].
Regarding claim 1, Cho et al., disclose a display device (205, figures 2A-2D), comprising: a housing (205, figures 2A-2D), comprising an opening (an opening allows a flexible display 202 to roll in and/or out therefrom the opening of the display device, figures 2A-2D); a display screen (202, figures 2A-2D); a rolling device (206a-206b, figures 2A-2D); and a measuring component (140, figure 2D); wherein at least a part of the display screen is located in the housing (202, figures 2A and 2D), and the display screen is connected with the rolling device (206a-206b, figures 2D); and wherein the rolling device is configured to roll the display screen to extend out of the housing through the opening, and/or to provide the display screen to retract into the housing through the opening; and the measuring component is configured to measure a length of the display screen extending out of the housing (abstract).
Cho et al., disclose the claimed invention except for the rolling device being formed of a driving device, wherein the driving device is configured to drive the display screen to extend out of the housing through the opening, and/or to drive the display screen to retract into the housing through the opening.
Yang discloses a display device (10, figures 1-6) comprising a driving device (20, figures 1-6), wherein the driving device is configured to drive a display screen (16, figures 1-6) to extend out of a housing (12, figures 1-6) through an opening, and/or to drive the display screen to retract into the housing through the opening (16, figures 1-6).
It would have been to one of ordinary skill in the art at the time the invention was made to add a driver, such as a motor, at an end of the rolling device of the display device of Cho et al., as suggested by Yang, for the purpose of driving automatically a rollable display therefrom an opening of a display device.
Regarding claim 16, Cho et al., disclose wherein the rolling device comprising a roller (206a, 206b, figures 2A-2D).
Cho et al., disclose the claimed invention except for wherein the driving device comprises a rotation driving component and a reel, the reel is rotatably connected with the housing, the display screen is a flexible display screen, a side of the display screen is connected with the reel, and the rotation driving component is configured to drive the reel into rotation around a central axis of the reel; and while the reel is rotating around the central axis of the reel in a second direction, the display screen is wound onto the reel through the opening; and while the reel is rotating around the central axis of the reel in a third direction opposite to the second direction, the display screen is falling off the reel gradually so that the display screen extends out of the housing through the opening.
Yang discloses wherein the driving device (20, figures 1-6) comprises a rotation driving component (a driver attached at the end of the reel 20, figures 1-6, paragraph 0052) and a reel (20, figures 1-6), the reel is rotatably connected with the housing, the display screen is a flexible display screen (16, figures 1-6), a side of the display screen is connected with the reel (16, figures 2-3), and the rotation driving component is configured to drive the reel into rotation around a central axis of the reel (20, figures 1-6); and while the reel is rotating around the central axis of the reel in a second direction, the display screen is wound onto the reel through the opening; and while the reel is rotating around the central axis of the reel in a third direction opposite to the second direction, the display screen is falling off the reel gradually so that the display screen extends out of the housing through the opening (16, figures 1-5).

Regarding claim 20, Cho et al., in view of Yang, disclose wherein a viewing screen is arranged on the housing, and configured to at least display information about the length of the display screen extending out of the housing (202, figures 2A-2D).

Allowable Subject Matter
Claims 2-14, 15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claim 2 discloses the combination features of “wherein the measuring component comprises an induction coil, a resistor, a voltage detecting component, and a magnetic field generator, the induction coil is arranged on the display screen and is a closed planar coil, the resistor is connected in series with the induction coil, and the voltage detecting component is configured to detect voltage across the resistor; and the magnetic field generator is arranged at the opening, and while the display screen is extending out of the housing, or retracting into the housing through the opening, at least a part of a magnetic field generated by the magnetic field generator overlaps with an area surrounded by the induction coil, a size of an overlapping area varies gradually, and the 
 	The claim 15 discloses the combination features of “wherein the measuring component comprises a resistor strip, a power supply, a fixed contact, and a current detecting component; wherein the resistor strip is arranged on the display screen, and when the display screen is expanded, the resistor strip extends in a first direction, wherein the first direction is a motion direction of the display screen while the display screen is extending out of the housing, or retracting into the housing; the fixed contact is arranged at the opening of the housing, while the display screen is extending out of the housing, or retracting into the housing, the fixed contact comes into conductive contact with the resistor strip, and is able to slide relative to the resistor strip; and the power supply, the current detecting component, the fixed contact, and the resistor strip are connected sequentially to form a loop.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  
 	The claim 17 discloses the combination features of “wherein the rotation driving component comprises a motor and a decelerating mechanism, and the motor is arranged on the housing, and connected with the reel through the decelerating mechanism in a transmission way.”  These features, in conjunction with other features, as claimed in the combination features of the claims 16 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 18-19 depend on the allowed claim 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al., [US 2017/0308346] disclose display device for displaying multiple applications; 
Lee [US 2013/0127799] discloses display device having a rollable display unit;
Choi et al. [US 10,517,180] disclose display device and method for driving the same; and
Kim et al. [US 2016/0187929] disclose rollable display apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hung S. Bui/
Primary Examiner, Art Unit 2841
02/13/2021